DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Klaus Stoffel on 02/05/2021.
The application has been amended as follows: 
Claim 1 should read --A screw pump, comprising: a housing; a housing cover; at least one idler screw held in at least one bore in the housing; and at least one bushing arranged on the housing cover; each bushing of the at least one bushing has each bushing of the at least one bushing has a base with an opening, through which a fluid supplied by a feed channel in the housing cover can be supplied from an opposite end ofeach idler screw of the at least one idler screw, relative to the base, under pressure to an end surface of each idler screw of the at least one idler screw within the receiving space, wherein each bushing of the at least one bushing has a radial flange that engages with radial play in a respective receptacle in the housing cover, 
Claim 2 should read --The screw pump according to claim 1, wherein the cylindrical flange engages over its entire length in a respective bore of the at least one bore.--
Claim 3 should read --The screw pump according to claim 1, wherein each bushing of the at least one is configured as an aperture in the area of the opening.--
Claim 5 should read --The screw pump according to claim 4, wherein the opening with [[a]] the constant diameter or the second section merges with a circular distribution section open toward the end surface.--
Claim 6 should read --The screw pump according to claim 4, wherein a ratio of a length of the opening of constant diameter to the diameter of the opening is < 1.--
Claim 7 should read --The screw pump according to claim 1, wherein, between the housing cover and the at least one bushing, a ring-shaped seal is arranged, the diameter of which is between ±10% thana diameter of the end surface of the at least one idler screw.--
Claim 8 should read --The screw pump according to claim 7, wherein the seal is seated in an annular receptacle in the base of the at least one bushing or in the housing cover.--
Claim 9 should read --The screw pump according to claim 1, wherein the receiving space, in which a cylindrical end of the at least one idler screw at least one idler screw.--
Claim 10 should read --The screw pump according to claim 9, wherein the receiving space opens with an angle in a range of 5-15° between an axis through a center of the receiving space and an inner surface of the conical expansion in the receiving space.--
Claim 12 should read --The screw pump according to claim 9, wherein, in an area of the base of the at least one bushing, a ring- shaped collar reducing a diameter of the cylindrical flange is provided.--
Claim 13 should read --The screw pump according to claim 1, wherein the at least one bushing is prevented from rotating by a securing element.--
Claim 18 should read -- The screw pump according to claim 10, wherein the angle is in a range of 8-12°.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a screw pump with screws in a bore, each screw seated in a bushing within a receptacle, but does not teach “the bushing has a radial flange that engages with radial play in a respective receptacle in the housing cover”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Wegener (GB2023739).  However, Wegener describes both bushings engaged in the same receptacle.  It would not be obvious to one of ordinary skill in the art to modify Wegener without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 2-19 depend on Claim 1, and so are also allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746